ERVIN,' District Judge.
In this case the record contains no bill of exceptions; in fact, it shows none was signed, but attempts to set out a summary of the testimony of each witness. Therefore we cannot consider any of the errors assigned, except the demurrer to the indictments. There seem to haive been two indictments; each being the same, except as to the persqns to whom it was alleged the morphine sulphate was distributed. c
These indictments were consolidated, so there was only one trial, which resulted in a verdict of guilty on each indictment. .We have examined the indictments, and the demurrer to them, and under the ruling in Jin Fuey Moy v. United States, 254 U. S. 189, 41 Sup. Ct. 98, 65 L. Ed. 214, we think the <indictments were not subject to the demurrer.
Affirmed.